DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-38 and 47-50 have been cancelled.  Claims 59-62 have been newly added.

Election/Restrictions
Applicant’s election of Group I and the anti-FLT3 antibody 17667 in the reply filed on 10/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 52-58 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.

Anti-FLT3 antibody 17667 has a VH of SEQ ID NO: 23 and a VL of SEQ ID NO: 24.  The HC is formed by fusing SEQ ID NO: 75 to the C-terminal of SEQ ID NO: 23, and the LC is formed by fusing SEQ ID NO: 76 to the C-terminal of SEQ ID NO: 24. See claim 39, part (c); claim 41, part (c); claim 42, part (c); claim 44, part (c), and claims 61-62.  The anti-FLT3 antibody 17667 has HCDR1-3 and L-CDR1-3 of SEQ ID NOS: 25-30, respectively.  See claim 40, part (c), and claim 60.
Review of the specification and the sequences corresponding to antibody 17667 reveals that anti-FLT3 antibody 17667-0 has the same CDRs as antibody 17667.  See claim 40, part (c), and claim 60.  The anti-FLT3 antibody 17667-0 will be examined along with the elected antibody 17667.
 The 17667-0 antibody has a VH of SEQ ID NO: 73 and a VL of SEQ ID NO: 74.  The HC is formed by fusing SEQ ID NO: 75 to the C-terminal of SEQ ID NO: 73, and the LC is formed by fusing SEQ ID NO: 76 to the C-terminal of SEQ ID NO: 74. See claim 39, part (h); claim 41, part (h); claim 42, part (h); and claim 44, part (h).  
SEQ ID NOS: 23 and 73 differ by two amino acids at amino acid positions 3 and 5.  SEQ ID NO: 23 has T and K at these positions, respectively, whereas SEQ ID NO: 73 has Q and Q at these positions, respectively.
SEQ ID NOS: 24 and 74 differ by three amino acids at amino acid positions 2-4.  SEQ ID NOS: 24 has IVM whereas SEQ ID NO: 74 has TTL. 

Improper Markush Grouping
Claims 39-42 and 44 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings of claims 39-42 and 44 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons:  The anti-FLK3 antibodies recited in claims 39-42 and 44 do not belong to an art recognized class.  Each antibody has a structurally different set of six CDRs responsible for binding to FLK3 (except as described above for antibodies 17667 and 17667-0).  The antibodies bind to different epitopes of FLK3 and/or have substantially different binding properties.  See at least Table 8 and Figure 2.  There is no expectation from the knowledge in the art that each of the antibodies will behave in the same way.  That is, they are not interchangeable or functionally equivalent.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 45-46, and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 is directed to an anti-FLT3 antibody or an antigen-binding portion thereof, wherein the antibody binds to the same epitope of human FLT3 as an antibody comprising one of parts (a) through (h).  That is the claim is not directed to the antibodies of parts (a) through (h) but are directed to antibodies binding the same epitope.  Table 8 discloses epitopes bound by some of these antibodies. Parts (a)-(c) and (f)-(g) correspond to antibodies 17566, 17526, 17667, 17543, and 17497, respectively.  The epitope bound by part (h) (antibody 17667-0) is assumed to be the same as part (c) (antibody 17667) as they have the same CDRs.  The epitopes bound by part (d) (antibody 17679) and part (e) (antibody 17494) are unknown.  Table 2 and Table 8 make clear that antibodies that bind similar epitopes vary structurally in the CDR sequences responsible for binding.  Table 2 shows the CDR sequence and framework sequence variation for the various antibodies.  Table 8 shows the differences in contact residues for the various antibodies.  At least for example, the VH of SEQ ID NO: 23 has 87% sequence identity to the VH of SEQ ID NO: 3 and the VL of SEQ ID NO: 24 has 70% sequence identity to the VL of SEQ ID NO: 4.  There is sequence variability in each of the six CDRs and variability in the framework regions.
Claim 45 depends upon claim 39 and requires that the claimed antibodies have at least one property from a list of eleven properties.  Claim 46 depends upon claim 39 and is directed to a pharmaceutical composition.  Claim 51 depends upon claim 39 and is directed to a bispecific binding molecule.
The specification does not provide adequate written description of the genus of anti-FLK3 antibodies that bind the same epitope of human FLT3 as the recited antibodies in claim 39 and in particular, have at least one of the properties recited in claim 45.
The specification exemplifies particular antibodies that bind to particular epitopes in Table 8.  However, the structural variability of the claimed antibodies is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.  Particularly with respect to claim 45, it is unknown what antibody structures will provide each of the properties listed in the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39, 44, 51, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39, 44, and 62 recite that the heavy chain (HC) comprises two sequences such as SEQ ID NOS: 23 and 75 and that the light chain (LC) comprises two sequences such as SEQ ID NOS: 24 and 76.  This claim language is confusing and fails to clearly indicate that the heavy chain is formed by fusion of SEQ ID NO: 75 to the C-terminus of SEQ ID NO: 23 and that the light chain is formed by fusion of SEQ ID NO: 76 to the C-terminus of SEQ ID NO: 24.  SEQ ID NO: 75 corresponds to the IgG1-LALA mutant heavy chain constant domains (IgG1-LALA CH) and SEQ ID NO: 76 corresponds to the Kappa light chain constant domain (Kappa CL).   See at least paragraph [0174] and Table 3.  The claims do not indicate the order, association, or arrangement of the sequences.
Claim 51 is confusing in reciting “distinct” antibody.  It is not clear what level of difference constitutes a “distinct” antibody.  For example, does it need to bind to a non-FLT3 antigen or does it need to have a different sequence from that of claim 39 (minimally a single amino acid change) or something else?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39, 45-46, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raum et al. (U.S. Patent Application Publication 2017/0037149).
Raum et al. discloses antibodies FL-1 through FL-52, FL55 through FL-60, and FL-65 that bind to cluster 1 (i.e. SEQ ID NO: 814) of FLT3.  SEQ ID NO: 814 is the human FLT3-D1 domain.  See at least claims 1-2, paragraphs [0058-0060, 0067, 0441], E1 binders in Table 2 and sequences in Table 10.  The antibodies bind to cynomolgus FLT3 and murine FLT3 and do not block FLT3 binding (properties in instant claim 45).  See at least paragraphs [0230, 0432, 0438, 0508-0509]; Figures 4 and 9; and Examples 4 and 18.  Bispecific antibodies where the second antigen bound is CD3 are disclosed.  See at least paragraphs [0047-0049].  Pharmaceutical compositions are disclosed.  See at least claim 17 and paragraph [0038].
SEQ ID NO: 814 is 83 amino acids in length and corresponds to D1 of the extracellular domain (ECD) of human FLT3.  See amino acids 79-161 of instant SEQ ID NO: 77.
Raum et al. discloses antibodies that bind FLT3 in domain 1.  The epitopes are not more specifically characterized.  The elected embodiment of antibody 17667 binds in domain 1.  Absent evidence to the contrary, the antibodies of Raum et al. would bind the same epitope of FLT3 as elected antibody 17667 and/or the same epitope as other antibodies recited in instant claim 39 that bind within domain 1.
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).   See at least MPEP 2112(V).
Claims 39, 45-46, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettling et al. (WO 2018/220584, of record).
Dettling et al. discloses antibodies P4F6 and P4C7 that bind to domain 1 of FLT3.  The antibodies specifically bind murine FLT3 ( one of the properties in instant claim 45).  See at least Tables 1 and 2 for the antibody sequences (SEQ ID NOS: 1-4, 37-48, 144-149) and Table 6 at paragraph [0294].  Bispecific antibodies with CD3 binding portions are disclosed.  See at least claims 5-7.  Pharmaceutical compositions are disclosed.  See at least claim 17 and pages 22 and 78.
Dettling et al. discloses antibodies that bind FLT3 in domain 1.  The epitope is not more specifically characterized.  The elected embodiment of antibody 17667 binds in domain 1.  Absent evidence to the contrary, the P4F6 and P4C7 antibodies of Dettling et al. would bind the same epitope of FLT3 as elected antibody 17667 and/or the same epitope as other antibodies recited in instant claim 39 that bind within domain 1.
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).   See at least MPEP 2112(V).


The art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2021/209495 contains the same disclosure as the instant application.  It is not prior art against the instant claims.

Claims 60-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 43 is objected to as being dependent upon rejected claim 40.

The prior art of record does not disclose an anti-FLT3 antibody or antigen-binding fragment thereof having the sequences recited in claims 60-61.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa